NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3715-16T3

MARIANNE MURPHY,

          Plaintiff-Respondent,

v.

CHARLES F. SHAW, III, ESQ.,

     Defendant-Appellant.
______________________________

                    Argued February 5, 2019 – Decided June 21, 2019

                    Before Judges Rothstadt, Gilson and Natali.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Middlesex County, Docket No. L-0869-13.

                    Diana C. Manning argued the cause for appellant
                    (Bressler, Amery & Ross, PC, attorneys; Diana C.
                    Manning and Benjamin James Di Lorenzo, on the
                    briefs).

                    Joseph E. Collini argued the cause for respondent
                    (Emolo & Collini, attorneys; John C. Emolo, on the
                    brief).

PER CURIAM
      In this legal malpractice action, defendant Charles F. Shaw, III appeals

from the Law Division's June 10, 2016 order denying his motion for summary

judgment, the denial of his motions for directed verdicts, and its April 26, 2017

judgment memorializing a jury verdict that found defendant was negligent in his

representation of plaintiff Marianne Murphy. The jury's verdict was based upon

its finding that defendant breached his duty to plaintiff by failing to serve a Tort

Claims Notice1 so she could pursue malicious prosecution and spoliation of

evidence claims against the Township of Hazlet and one of its police officers

who responded to a road rage incident in which plaintiff was involved.

      On appeal, defendant contends that as matter of law he owed no duty to

plaintiff to serve a Tort Claims Notice because her causes of action against the

municipality and its officer did not accrue, if ever, until after plaintiff terminated

defendant as her attorney. Moreover, even if he had been representing her at the

appropriate time, plaintiff could not prevail against the municipality or its

officers because the underlying prosecution against her did not terminate in her



1
  In New Jersey, the Tort Claims Act (TCA), N.J.S.A. 59:1-1 to 12-3, governs
claims against a public entity for money damages. "'[T]he Act establishes the
procedures by which claims may be brought,' including a mandatory pre-suit
notification of [the] claim." Rogers v. Cape May Cty. Office of the Pub. Def.,
208 N.J. 414, 420 (2011) (first alteration in original) (quoting Beauchamp v.
Amedio, 164 N.J. 111, 116 (2000)).
                                                                              A-3715-16T3
                                          2
favor nor could she establish damages. Finally, he contends that the trial court

erred by admitting certain "net opinion" testimony at trial, failed to allow

defendant to challenge that testimony, and improperly instructed the jury that

plaintiff established as a matter of law the "favorable disposition" element of

her malicious prosecution claim.

      We have considered defendant's contentions in light of the record and

applicable principles of law. We reverse and remand for entry of judgment in

defendant's favor because the trial court's decisions were based on a mistaken

application of the law as it related to whether and when plaintiff's causes of

action arose and to whether the underlying municipal court action was

terminated favorably for malicious prosecution purposes.

                                            I.

      Plaintiff's action against defendant arose from her unsuccessful claims

against the Hazlet Police Department (HPD) and one of its officers, which

related to her involvement in a June 2, 2010 road rage incident with Raeanne

Martin. We detailed the facts surrounding that incident and the parties' and their

witnesses' various accounts of what transpired that day in an earlier unpublished

opinion in which we reversed a jury's "no cause" verdict entered in Martin's

favor. See Murphy v. Martin, No. A-1762-15 (App. Div. Apr. 3, 2017) (slip op.


                                                                          A-3715-16T3
                                        3
at 17) ("Murphy II"). We need not set forth all of those facts here. Instead, we

recount the facts pertinent to plaintiff's claim against defendant.

      According to plaintiff, the road rage incident culminated in Martin's

vehicle striking plaintiff's vehicle twice.    Thereafter, plaintiff called 9-1-1.

Plaintiff alleged that she stayed on the line with the police dispatcher while

waiting for responding officers so that the dispatcher could hear Martin

screaming at her.

      Two HPD officers responded to plaintiff's call. According to plaintiff,

one of the officers was greeted at the scene by Martin, who was evidently a

friend of the officer. Plaintiff described the officer as extremely abrasive, gruff,

and confrontational with her. She also alleged that the officer made sexually

suggestive comments and gestures towards her. Plaintiff told the officer that

she had been injured and needed medical assistance, which the officer refused

to obtain for her. Plaintiff testified that six to eight witnesses attempted to

communicate what they saw to the other HPD officer but were ignored. Rather,

the officers charged plaintiff with failure to produce her vehicle registration,

N.J.S.A. 39:3-29(b), and disorderly conduct for wielding a weapon, in violation

of the Township of Hazlet's Ordinance 959-54.




                                                                            A-3715-16T3
                                         4
      The weapon was what Martin described as a "billy club" and plaintiff

contended was a souvenir trinket baseball bat that she obtained at a minor league

baseball game, which she used for protection after recently being attacked by

dogs during a run.     Contrary to Martin's contention and the police report,

plaintiff denied that she ever got out of her car or confronted Martin with the bat

or otherwise.

      The following day, plaintiff retained defendant. The parties disputed the

scope of defendant's representation. Plaintiff maintained that she hired him to

represent her in the municipal court action and in civil claims against Martin,

the two police officers, and Hazlet. Defendant contended that he was only

retained to represent plaintiff in the municipal court matter regarding the charges

brought against her, although he was aware from plaintiff that one officer "was

nasty and yell[ed]" at her at the scene of the incident.

      Defendant recommended that plaintiff get a copy of the police report in

order to identify the other driver, Martin, so plaintiff could file a complaint

against Martin in the municipal court. Defendant explained that he did so

"[b]ecause [his] job [wa]s to have the[] two complaints dismissed against

[plaintiff]. And one of the best ways to do that is to charge the other driver[.]"

According to defendant, he also advised plaintiff that based on her description


                                                                           A-3715-16T3
                                         5
of pain she was suffering in her back, legs, and neck, she should report the

accident to her insurance company so it would pay her medical expenses.

According to plaintiff, defendant also encouraged her to pursue a claim against

the police officers but did not mention that she needed to file a Tort Claims

Notice in order to do so. Defendant did not dispute that he never discussed Tort

Claims Notices with plaintiff.

      After meeting with plaintiff, defendant sent her a retainer letter that

confirmed he would be representing plaintiff in the municipal court matter

regarding the charges made against her. The letter also confirmed his advice to

her about obtaining the police report and filing charges against Martin.

      Although not mentioned in his retainer letter, plaintiff believed defendant

was also representing her in connection with her claims against her insurance

carrier for the payment of her medical bills. She relied upon a statement made

by defendant in an August 2010 letter that if her insurance carrier did not pay

her benefits "we will simply sue them," and his advice to her to not speak to any

insurance company's investigators. According to plaintiff, her carrier was not

paying her bills because of the pending municipal court charges.

      Defendant sent a demand for discovery to the Hazlet prosecutor. He later

followed up by requesting a copy of the tape recording of plaintiff's 9-1-1 call.


                                                                           A-3715-16T3
                                       6
Although defendant received some discovery, he did not receive the tape

recording.

      Plaintiff obtained the police report and sent defendant notes about

inaccuracies in the report. Among other things, plaintiff's letter to defendant

stated that one officer made sexually suggestive hand motions and comments to

her at the scene of the accident. It also contained bullet points that said, "The

911 tape?" and "The video tape?" According to plaintiff, these were questions

addressed to defendant inquiring about whether he had obtained the recording

of her 9-1-1 call and the dash cam video from HPD.

      Plaintiff went to the HPD on June 23, 2010 to file charges against Martin.

While there, she spoke to a detective who brought the bat the HPD officers said

they had confiscated from plaintiff's car. Plaintiff observed the bat was not her

souvenir bat, but a much larger bat, "two or three times larger. It was a regular

little league bat." She was "concerned . . . quite a bit" by this discrepancy.

      Plaintiff notified defendant in writing about what occurred at the police

department. Plaintiff wrote that the detective asked her three times if the larger

bat belonged to her and that she stated it did not each time. Plaintiff also again

requested that defendant obtain the tape recording of the 9-1-1 call and the dash

cam video of the scene.


                                                                           A-3715-16T3
                                        7
      Plaintiff's municipal court date was scheduled for September 23, 2010.

Defendant subsequently scheduled and then rescheduled three times a meeting

with plaintiff to prepare for trial before cancelling the last scheduled date, which

was the day before the trial. During a call with plaintiff, defendant informed her

that he had another trial in Superior Court scheduled for that week and would

not be able to represent her at her trial unless it was adjourned.

      As it turned out, defendant's Superior Court matter was postponed and

when he contacted plaintiff to advise that he would be available, he was told that

she hired new counsel. Plaintiff terminated her relationship with defendant on

September 22, 2010, when she picked up her file and defendant refunded her

entire retainer payment, less a small amount for costs. The next day, defendant

signed a substitution of attorney withdrawing as counsel for plaintiff in favor of

another attorney.

      However, when plaintiff appeared in municipal court, she did so without

counsel. The court assigned her a public defender and carried the matter to

March 24, 2011. On that date, both plaintiff and Martin appeared before the

municipal court. A copy of the 9-1-1 tape was given to plaintiff's attorney. At

that time, the parties agreed to dismiss all charges against plaintiff and Martin

and as found by the municipal court, the dismissals were voluntary. Notably,


                                                                            A-3715-16T3
                                         8
there was no finding that the charges against plaintiff were not based upon

probable cause.

       After the charges against her were dismissed, plaintiff hired an attorney

to file an internal affairs complaint with the HPD and to bring a civil suit against

Martin, HPD, and one of the officers. Although the attorney filed a Tort Claims

Notice, and on November 12, 2012, filed an amended complaint, the trial court

dismissed plaintiff's complaint against HPD and the police officer because the

notice was not timely. 2

       Plaintiff's claim against Martin proceeded to trial with a new attorney that

resulted in the court's September 14, 2015 no cause judgment. According to

plaintiff, she lost that trial because defendant never secured the 9-1-1 tape

recordings that could have been used at the trial against Martin. As noted earlier,

we vacated the no cause judgment and remanded for a new trial because of an

incorrect jury charge. See Murphy II, slip op. at 17.3


2
  We have not been provided with the date that plaintiff's counsel filed the Tort
Claims Notice nor have we been provided with a copy of the order dismissing
the complaint against Hazlet and the police officers. Moreover, we find nothing
to indicate that plaintiff ever filed an appeal from the dismissal. For our
purposes we are assuming the notice was filed more than ninety days after March
11, 2011.
3
    We are unaware of the disposition of the matter after our remand.


                                                                            A-3715-16T3
                                         9
      Earlier, on February 9, 2013, plaintiff filed her complaint for legal

malpractice against defendant, alleging that he breached his contract and duty

owed to her by failing to file the Tort Claims Notice for claims of malicious

prosecution and spoliation of evidence against Hazlet and the police officer. In

response, defendant filed a Rule 4:6-2 motion to dismiss the complaint, or

alternatively, for summary judgment. The motion was granted, but we later

reversed in an unpublished opinion.4 See Murphy v. Shaw, No. A-0906-13

(App. Div. Dec. 30, 2014) ("Murphy I").

      After our decision, defendant filed an answer denying plaintiff's claims.

During discovery, the trial court issued an order that postponed the scheduled

trial to June 27, 2016, and required that expert depositions and any additional

discovery be completed by June 24, 2016.

      On May 12, 2016, defendant filed a motion for summary judgment and a

motion to preclude the testimony of plaintiff's expert, Thomas Dorn, Esq., as a

net opinion. Plaintiff served Dorn's report a few weeks earlier. In it, Dorn



4
   As we explained in that opinion, although the trial court "correctly observed
'that . . . the inability to file the late notice of claim . . . is the proximate cause
of [plaintiff's] damage,'" he incorrectly believed that had she done so, plaintiff
could have obtained court approval to file a late notice, but failed to seek that
relief. For that reason, he granted defendant's motion. Murphy I, slip op at 7-
8.
                                                                               A-3715-16T3
                                         10
expressed his opinion that defendant was negligent for not having served a Tort

Claims Notice on Hazlet regarding plaintiff's claims of malicious prosecution

and spoliation of evidence. Dorn stated, among other things, that had defendant

served the notice, plaintiff would have succeeded on the merits of her malicious

prosecution and spoliation claims against Hazlet and its officers. On June 10,

2016, the trial court denied defendant's summary judgment motion, but partially

granted the motion to bar Dorn's testimony about his opinion as to whether

plaintiff would have succeeded in her claims.

      On June 18, 2016, plaintiff served on defendant a supplemental report by

Dorn. The supplemental report added new opinions that related to plaintiff's

spoliation claims about the baseball bat the police removed from plaintiff's

vehicle. Upon receipt of the new report, and in anticipation of the upcoming

trial date, defendant filed a motion in limine seeking to bar Dorn from testifying

to its contents.

      The trial did not proceed as scheduled and after multiple adjournments, it

was finally scheduled for January 17, 2017. Prior to the trial's commencement,

the trial court denied defendant's motion in limine regarding Dorn's

supplemental report. The matter proceeded to trial before a jury.




                                                                          A-3715-16T3
                                       11
      During the trial, defendant moved for a directed verdict under Rule 4:37-

2 both at the close of plaintiff's case and at the close of all evidence. Those

motions were denied.

      During the court's ensuing instructions to the jury regarding plaintiff's

malicious prosecution claim, the trial court read the elements of the cause of

action to the jury, adding additional explanations as it went along. When it

reached the third element, it stated the following:

            Third, a plaintiff must prove that the criminal
            proceed[ing] terminated favorably to her in a manner
            not adverse to her. Well, in this case the undisputed
            evidence is that those . . . summonses were dismissed
            in the Hazlet Municipal Court after June 2, 2010. So,
            there[ is] not much dispute that that was a matter that
            was disposed of, [in] a matter not adverse to [plaintiff].

      When defendant's attorney later objected to the court's instruction, the

court explained that when it spoke of the underlying action terminating

favorably for plaintiff, it was based upon its view that "favorably" equated with

the mutual dismissals in the underlying action not being "adverse" to plaintiff.

      The jury then found that defendant had not breached his contract, but was

negligent and awarded plaintiff $55,000 in damages.          Following the trial,

plaintiff moved for costs and attorney's fees, which the court granted in an order

entered on April 19, 2017. The final judgment was entered on April 26, 2017.


                                                                          A-3715-16T3
                                       12
                                            II.

      We begin our review by considering defendant's contention that the trial

court erred in denying his summary judgment motion and his later motio ns for

a directed verdict at both the end of plaintiff's case and the close of the

presentation of the evidence.

      In his summary motion, defendant argued that he represented plaintiff

"only with regard to the [municipal court] summonses[.]" He also contended

that plaintiff could not prove her claim for legal malpractice because she could

not prove causation. In addition, he argued that plaintiff could not prove the

elements of a claim for malicious prosecution, including that the underlying

action did not end favorably for plaintiff. As to spoliation, defendant contended

that plaintiff only alleged that the 9-1-1 tape "was never found."

      In an oral decision denying defendant's motion, the trial court observed

that in order for plaintiff to prevail against defendant, she had "to show that her

claims of spoliation and malicious prosecution would have been viable if a

[T]ort [C]laim[s] [N]otice would ha[ve] been filed." The court recognized that

plaintiff could not maintain an action for malicious prosecution where probable

cause for bringing the charges existed. It concluded there was a question of

material fact relating to whether the HPD officers had probable cause to bring


                                                                           A-3715-16T3
                                       13
charges against plaintiff. As to plaintiff's spoliation claim, it found that "the

issue . . . [was] not quite so clear." The court's concern related to whether Hazlet

was responsible for handling the 9-1-1 tape or another entity, such as the county,

was responsible for maintaining those tape recordings. 5

       Defendant raised similar arguments at the end of plaintiff's case and at the

close of the evidence in support of his Rule 4:37-2(b) motions.6 At the end of

plaintiff's case, defendant argued for a dismissal based upon plaintiff's failure to

establish a claim for legal malpractice. According to defendant, the termination

of the municipal court action was not in plaintiff's favor and at the time her case

was dismissed, defendant was no longer her attorney. The court disagreed. It

asked, "how can you get a better resolution of a criminal case th[a]n to have the

charge dismissed?" It concluded that "there [was] no question about" the fact

that "the [municipal court] proceeding was terminated favorably." Moreover,

the trial court determined there was sufficient evidence presented for the jury to

find that there was no probable cause for plaintiff being charged by the HPD



5
  Notably, there was no mention of the bat because plaintiff never asserted any
allegations of spoliation relating to the bat in her pleadings.
6
    A different judge than the summary judgment judge presided over the trial.



                                                                            A-3715-16T3
                                        14
police. As to spoliation, the trial court concluded that plaintiff did not need to

demonstrate intentional conduct regarding the concealment of the bat or the

9-1-1 tape.7

      At the close of evidence, defendant asserted the cause of action of

malicious prosecution did not accrue while defendant represented plaintiff.

Plaintiff's counsel responded by stating that under the TCA, the action accrues

when the "tort[i]ous conduct happens" and if a plaintiff waited to file a notice

years after the incident giving rise to the claim, he would be barred. The trial

court denied the motion based on its view that there was no legal authority to

support defendant's contention about when a malicious prosecution cause of

action accrues.

      Defendant then addressed the issue of spoliation and argued there was no

evidence that the bat or the tape were destroyed. In response, plaintiff's counsel

conceded that they did not know what happened to the bat removed from

plaintiff's vehicle, but they were certain that the bat that was tagged in evidence

was not plaintiff's bat. Also, plaintiff's counsel acknowledged that a 9-1-1 tape

was produced, but he contended it was "definitely not our tape," even though he


7
    Evidently, as part of the motion at the close of evidence, the trial court
permitted plaintiff to amend her complaint to conform to the proofs adduced at
trial about the bat.
                                                                           A-3715-16T3
                                       15
never listened to the tape. The trial court concluded the dispute was for the jury

to decide and it was up to plaintiff to prove that spoliation took place, as well as

the causation between the spoliation and defendant's failure to file a Tort Claims

Notice.

      On appeal, defendant essentially contends that the evidence presented on

summary judgment and later at trial did not establish a prima facie claim for

legal malpractice. We agree.

                                             A.

      We review a court's grant of summary judgment de novo, applying the

same standard as the trial court. Conley v. Guerrero, 228 N.J. 339, 346 (2017).

Summary judgment must be granted "if the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law." Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189,

199 (2016) (quoting R. 4:46-2(c)).

      We review a trial court's grant of a motion for involuntary dismissal of a

negligence claim pursuant to Rule 4:37-2(b) by applying the same standard as

the trial court. ADS Assocs. Grp., Inc. v. Oritani Sav. Bank, 219 N.J. 496, 510


                                                                            A-3715-16T3
                                        16
(2014). "A motion for involuntary dismissal is premised 'on the ground that

upon the facts and upon the law the plaintiff has shown no right to relief.'" Ibid.

(quoting R. 4:37-2(b)). "The 'motion shall be denied if the evidence, together

with the legitimate inferences therefrom, could sustain a judgment in plaintiff's

favor.'" Ibid. (quoting R. 4:37-2(b)). "If the court, accepting as true all the

evidence which supports the position of the party defending against the motion

and according him the benefit of all inferences which can reasonably and

legitimately be deduced therefrom, finds that reasonable minds could differ ,

then the motion must be denied." Id. at 510-11 (quotations omitted). "The point

is that the judicial function here is quite a mechanical one. The . . . court is not

concerned with the worth, nature or extent (beyond a scintilla) of the evidence,

but only with its existence, viewed most favorably to the party opposing the

motion." Dolson v. Anastasia, 55 N.J. 2, 5-6 (1969).

                                             B.

      In determining whether defendant was entitled to judgment as a matter of

law, we first consider the elements of the claim plaintiff was required to prove.

See Sommers v. McKinney, 287 N.J. Super. 1, 10 (App. Div. 1996). To establish

a prima facie case of legal malpractice, a plaintiff must prove "(1) the existence

of an attorney-client relationship creating a duty of care by the defendant


                                                                            A-3715-16T3
                                        17
attorney, (2) the breach of that duty by the defendant, and (3) proximate

causation of the damages claimed by the plaintiff." Granata v. Broderick, 446

N.J. Super. 449, 469 (App. Div. 2016) (quoting McGrogan v. Till, 167 N.J. 414,

425 (2001)). To prove proximate causation, a plaintiff must establish that a

defendant-attorney's breach of duty was a substantial factor in bringing about

plaintiff's damages. Conklin v. Hannoch Weisman, 145 N.J. 395, 422 (1996).

In Conklin, the Court explained that

            [t]he simplest understanding of cause in fact in attorney
            malpractice cases arises from the case-within-a-case
            concept. For example, if a lawyer misses a statute of
            limitations and a complaint is dismissed for that reason,
            a plaintiff must still establish that had the action been
            timely filed it would have resulted in a favorable
            recovery.

            [Id. at 417.]

                                            i.

      Turning to the first element, we look to the contents of defendant's

agreement to provide services that plaintiff accepted to define their relationship

at its inception. 8 RPC 1.2(c) expressly permits an attorney, with the consent of


8
   In his brief to us, defendant states that he did not specifically raise this
argument before the trial court. Our review of the record is different. We
understand the issue to have been raised, but even if it was not expressly argued,
we agree with defendant's contention that we are free to consider it because the


                                                                          A-3715-16T3
                                       18
the client following consultation, to limit the scope of representation. Lerner v.

Laufer, 359 N.J. Super. 201, 217 (App. Div. 2003). Recognizing that "what

constitutes a reasonable degree of care is not to be considered in a vacuum but

with reference to the type of service the attorney undertakes to perform," we

cautioned that where "the service is limited by consent, . . . the degree of care is

framed by the agreed service." Ibid. (quoting Ziegelheim v. Apollo, 128 N.J.

250, 260 (1992)).

      Defendant's retainer letter expressly referred only to the matter of "State

v. Murphy" that was pending in municipal court. It discussed not only the action

filed against plaintiff, but also mentioned the municipal court charges that

defendant advised plaintiff to pursue against Martin. The retainer it requested

was also limited to services performed while representing plaintiff "in Municipal

Court." It made no mention of defendant having anything to do with claims

against the municipality or its police officers.      Under these circumstances,

plaintiff's claims arising from defendant's failure to do anything related to claims




issues before the trial court dealt with whether plaintiff established a claim for
legal malpractice based upon the accrual of her cause of action for malicious
prosecution and spoliation while defendant represented her. Docteroff v. Barra
Corp. of Am., Inc., 282 N.J. Super. 230, 237 (App. Div. 1995).
                                                                            A-3715-16T3
                                        19
against either could not be sustained because he simply did not represent her in

those matters.

      Turning to the second element, and assuming, as plaintiff argues, her

continuing communications with defendant expanded the scope of his

responsibilities, plaintiff needed to establish that during the undisputed period

of defendant's retention -- June 3, 2010 through September 23, 2010 -- defendant

had a duty to file a Tort Claims Notice to preserve plaintiff's claim against Hazlet

and the police officers. According to plaintiff, in order to do so, defendant had

an obligation to file a Tort Claims Notice within ninety days of the June 2010

incident. Her contention is incorrect as a matter of law.

      Under the TCA, a notice must be served "not later than the 90th day after

accrual of the cause of action." N.J.S.A. 59:8-8. The TCA does not define the

date a cause of action accrues. Rather, the comment to N.J.S.A. 59:8-1 states

"[i]t is intended that the term accrual of a cause of action shall be defined in

accordance with existing law in the private sector." Margolis & Novack, Claims

Against Public Entities, 1972 Task Force Comment to N.J.S.A. 59:8-1 (2008).

Consequently, the resolution of when a cause of action accrues is entirely left to

judicial interpretation and administration. Rosenau v. City of New Brunswick,

51 N.J. 130, 137 (1968) (citing Fernandi v. Strully, 35 N.J. 434, 449 (1961)).


                                                                            A-3715-16T3
                                        20
Case law has established that a cause of action accrues when the combination of

facts and events exists that authorizes one party to maintain an action against

another. Marini v. Wanaque, 37 N.J. Super. 32, 38 (App. Div. 1955); Band's

Refuse Removal, Inc. v. Fair Lawn, 62 N.J. Super. 522, 540 (App. Div. 1960).

      Generally, in personal injury actions, "[t]he date of accrual of [a] cause of

action [is] the date of the accident in which [a plaintiff] knew [he or] she was

injured and that a public entity was responsible." Beauchamp, 164 N.J. at 119.

Additionally,

            [a] person need not have or even contemplate filing a
            claim in order to trigger the notice provision. It is more
            properly denominated as a notice of injury or loss.
            Although the full extent of an injury or loss may not be
            known, N.J.S.A. 59:8-4, the notice is triggered by the
            occurrence of injury and must be filed in order for a
            complaint to be lodged against the public entity.

            [Id. at 121.]

      We consider therefore plaintiff's claims for malicious prosecution and

spoliation of evidence to determine whether plaintiff's causes of action, if any,

accrued during defendant's representation of her.




                                                                           A-3715-16T3
                                       21
                                             C.

      In a claim for malicious prosecution, a plaintiff has the burden to establish

"(1) that the criminal action was instituted by the defendant against the plaintiff,

(2) that it was actuated by malice, (3) that there was an absence of probable

cause for the proceeding, and (4) that it was terminated favorably to the

plaintiff." Helmy v. City of Jersey City, 178 N.J. 183, 190 (2003); see also

Brunson v. Affinity Fed. Credit Union, 199 N.J. 381, 393-94 (2009). In the

context of a claim for malicious prosecution based upon the pursuit of disorderly

conduct charges against a plaintiff, there may be an additional element. Where

the plaintiff was not subject to "arrest[], [being] held on bail, fingerprinted,

photographed or suffered any of the liberty deprivations or intrusions inherently

attendant upon the initiation of a criminal action," the subject of a malicious

prosecution must also prove a special grievance. Klesh v. Coddington, 295 N.J.

Super. 1, 4 (App. Div. 1996). "It is beyond doubt that '[t]he plaintiff must

establish each element[ and that, u]pon failure to prove any one, the cause must

fail.'" Brunson, 199 N.J. at 394 (alterations in original) (quoting Lind v. Schmid,

67 N.J. 255, 262 (1975)).

      Here, in the context of defendant's summary judgment motion and his

motions for a directed verdict, there was no dispute as to the first element, but


                                                                            A-3715-16T3
                                        22
there remained mixed questions of law and fact as to the second and third

elements. "While . . . the existence of probable cause [and actuated malice are]

ordinarily . . . question[s] of law, nevertheless, [they] become[] a mixed

question of law and fact when the underlying facts, as here, are in dispute[,]"

and therefore require submission to the jury for resolution. Jobes v. Evangelista,

369 N.J. Super. 384, 398 (App. Div. 2004) (citing Helmy, 178 N.J. at 191; Liptak

v. Rite Aid Inc., 289 N.J. Super. 199, 215 (App. Div. 1996)). We conclude that

there existed a sufficient dispute of the material facts and evidence in the record

to warrant the denial of summary judgment and a directed verdict to the extent

defendant's motions relied upon the second and third elements. We reach a

different conclusion as to the fourth element.

      A cause of action for malicious prosecution does not accrue until there has

been "a favorable termination of the criminal proceeding." Muller Fuel Oil Co.

v. Ins. Co. of N. Am., 95 N.J. Super. 564, 577 (App. Div. 1967) (addressing the

accrual for "statute of limitations [purposes and finding that it] does not begin

until such termination").    "The judge must decide, after considering what

occurred before the criminal court, whether the nature of such termination

was . . . favorable to plaintiff. If he determines that it was not favorable , the

malicious prosecution action should be dismissed; if it was favorable, that action


                                                                           A-3715-16T3
                                       23
should continue." Williams v. Page, 160 N.J. Super. 354, 362, 364 (App. Div.

1978) (finding that, where a criminal proceeding was dismissed by reason of the

defendant's insanity, the underlying criminal action "was not terminated

favorably to [defendant] or not adverse to him").

      Here, assuming plaintiff secured a "favorable termination" of her

municipal court matter and established the other elements of her claim, it was

undisputed that the charges against her were not dismissed until March 2011,

months after she terminated defendant's services as her attorney. A Tort Claims

Notice should have been filed no later than ninety days after the dismissal. It

was also undisputed by plaintiff that during that period, she was represented by

a new attorney.

      Defendant therefore never had an obligation to file a notice for a malicious

prosecution claim during the period he represented plaintiff because her claim

had not yet ripened. Unlike a personal injury plaintiff who is injured on the day

of the incident, a party who is prosecuted has no claim until when and if the

prosecution is terminated in his or her favor. In this case, a dismissal did not

take place while defendant was plaintiff's attorney.

      Moreover, we conclude that plaintiff's claim for malicious prosecution

also never ripened because although the underlying municipal court action was


                                                                          A-3715-16T3
                                      24
terminated, there was no evidence that the termination was "favorable."

Plaintiff's claim for malicious prosecution fails as a matter of law because the

municipal case was terminated by settlement rather than by a merits-based ruling

in plaintiff's favor. See Lind, 67 N.J. at 262 (citing Prosser, Law of Torts, § 119

at 835 (4th ed. 1971)). "If the charge is withdrawn or the prosecution abandoned

pursuant to an agreement of compromise with the accused, the termination is

viewed as indecisive and insufficient to support the cause of action[, and] the

accused may not later contend that the proceedings terminated in [her] favor."

Mondrow v. Selwyn, 172 N.J. Super. 379, 384-85 (App. Div. 1980) (citation

omitted).

      Because plaintiff could never establish a bona fide claim for malicious

prosecution against the municipality or its police officers, defendant was entitled

to judgment as a matter of law dismissing her claim against him to the extent

she relied on his failure to issue a Tort Claims Notice for that claim.

                                            D.

      Next, we consider plaintiff's claim for spoliation of evidence and reach a

similar conclusion.      "Spoliation typically refers to the destruction or

concealment of evidence by one party to impede the ability of another party to

litigate a case." Jerista v. Murray, 185 N.J. 175, 201 (2005). It involves "the


                                                                           A-3715-16T3
                                       25
hiding or destroying of litigation evidence," and may be remedied "to make

whole, as nearly as possible, the litigant whose cause of action has been impaired

by the absence of crucial evidence; to punish the wrongdoer; and to deter others

from such conduct."     Rosenblit v. Zimmerman, 166 N.J. 391, 401 (2001).

"[S]poliation of evidence can result in a separate tort action for fraudulent

concealment, discovery sanctions, or an adverse trial inference against the party

that caused the loss of evidence." Jerista, 185 N.J. at 201-02 (citing Rosenblit,

166 N.J. at 401-06).

      The duty to preserve evidence arises when (1) there is pending or likely

litigation and knowledge of this fact by the alleged spoliating party, (2) the

evidence is relevant to litigation, and (3) the opposing party would be prejudiced

by the destruction or disposal of the evidence. Aetna Life and Cas. Co. v. Imet

Mason Contractors, 309 N.J. Super. 358, 366 (App. Div. 1998) (quoting Hirsch

v. General Motors Corp., 266 N.J. Super. 222, 250-51 (Law Div. 1993)).

      To establish a separate tort action, the plaintiff must prove the elements

of a claim for fraudulent concealment of evidence. Rosenblit, 166 N.J. at 406-

07. Those elements include:

            (1) That defendant in the fraudulent concealment action
            had a legal obligation to disclose evidence in
            connection with an existing or pending litigation;


                                                                          A-3715-16T3
                                       26
             (2) That the evidence was material to the litigation;

             (3) That plaintiff could not reasonably have obtained
             access to the evidence from another source;

             (4) That defendant intentionally withheld, altered or
             destroyed the evidence with purpose to disrupt the
             litigation;

             (5) That plaintiff was damaged in the underlying action
             by having to rely on an evidential record that did not
             contain the evidence defendant concealed.

             [Ibid.]

      Plaintiff argued and Dorn opined in his supplemental report that

defendant's failure to have "filed a timely notice of claim against . . . Hazlet and

the Officers . . . would have been sufficient to preserve any claims that

[plaintiff] had against the defendants if she later found out that the (911) tapes

or the 'bat' were concealed or lost" (emphasis added). They also contended that

because of the divergence of plaintiff's and Martin's accounts of what happened,

the tapes and the bat were "crucial evidence" to corroborate the plaintiff's

version of how the accident occurred. Further, they not only asserted that not

having the tapes and the bat were crucial to the municipal court case, but also to

plaintiff's later civil action against Martin.

      We find these contentions to be without merit.           First, because the

municipal court action resolved through compromise and the charges against

                                                                            A-3715-16T3
                                         27
plaintiff were dismissed, no cause of action arose for spoliation during the period

that defendant represented plaintiff. Second, the dismissal of the charges against

her obviated any potential claim for spoliation because there was no longer any

need or requirement for Hazlet or its officers to produce the 9-1-1 tapes or the

bat in the municipal court action. Had there been a trial, and the items were not

produced, plaintiff would at the very least have a claim for spoliation. Without

the matter proceeding to trial, defendant had no reason to believe that evidence

would not ultimately be produced.

      Similarly, as to the civil action against Martin, there was no evidence that

plaintiff tried to secure the bat or tape from Hazlet or the officers. If she had,

and her efforts failed, she would then have had a claim for spoliation and could

seek the court's assistance and pursue the remedies available to her during the

trial, or she could pursue her claim after the trial for fraudulent concealment,

assuming she served a timely Tort Claims Notice if appropriate.

      On that note, we observe that her civil claim against Martin was remanded

for a new trial and if the matter has not been otherwise resolved, plaintiff will

have her opportunity to pursue her spoliation claims when and if the evidence

she seeks is not produced and she can establish the other elements of the claim.

What is clear to us is that in this case, plaintiff failed to establish the other


                                                                           A-3715-16T3
                                       28
elements of the claim on summary judgment and during trial. Plaintiff did not

come forward with any evidence that either the tape's or the bat's concealment

was the result of the HPD "intentionally with[holding], alter[ing] or destroy[ing]

the evidence with purpose to disrupt the litigation." Rosenblit, 166 N.J. at 407.

      Similarly, other than plaintiff's bald assertion, there is no proof that she

would have prevailed at trial against Martin had the bat or tapes been produced.

A "[p]laintiff['s] unsupported allegation that the absence of . . . physical

evidence may have caused [the jury to return a no cause verdict] is pure

speculation." Marinelli v. Mitts & Merrill, 303 N.J. Super. 61, 75 (App. Div.

1997). Without proof of each element, plaintiff could not have succeeded on

her claim even if a notice had been served.

      Because we conclude that summary judgment or a directed verdict should

have been entered in defendant's favor, we need not reach any of his remaining

arguments. The Law Division's final judgment is reversed and the matter is

remanded for entry of an order vacating the judgment and entering a directed

verdict in favor of defendant.

      Reversed and remanded for further proceedings consistent with our

opinion. We do not retain jurisdiction.




                                                                          A-3715-16T3
                                       29